Citation Nr: 0400488	
Decision Date: 01/08/04    Archive Date: 01/22/04

DOCKET NO.  99-18 337A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased evaluation for hiatal hernia 
with reflux, currently evaluated as 10 percent disabling.

2.  Entitlement to an effective date earlier than August 31, 
2001 for the award of increased disability compensation for 
hiatal hernia with reflux.

3.  Entitlement to service connection for depression, claimed 
as secondary to service-connected disabilities.

4.  Entitlement to an increased evaluation for spermatocele, 
left, currently evaluation as 10 percent disabling.

5.  Entitlement to service connection for a right testicle 
disorder, claimed as secondary to the service-connected left 
spermatocele disability.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The veteran served on active duty from October 1981 to 
December 1985.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.

Clarification of issues on appeal

The first four issues listed on the first page have been 
certified for appeal to the Board.  The veteran has, however, 
filed a timely notice of disagreement (NOD) as to the denial 
of secondary service connection for a right testicle 
disorder, which was denied by rating decision in June 2001.  
Specifically, it is clear from the veteran's statement dated 
July 30, 2001 that he wishes to pursue an appeal of the 
denial of this claim. See 38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.201; see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 
(1995) [the filing of a NOD initiates the appeal process].  
The Board will direct the RO to take further adjudicative 
action with regard to this claim, as set forth below.  See 
also 38 C.F.R. § 19.35 (2002) [a VA Form 8, certification of 
appeal, is issued by an RO for administrative purposes only 
and does not confer or deprive the Board of jurisdiction of 
an issue].

The record shows that other issues were raised by the veteran 
and adjudicated by the RO during the pendency of this appeal, 
to include service connection for post-traumatic stress 
disorder and an increased rating for hemorrhoids.  However, 
the veteran has not to the Board's knowledge filed a NOD of 
disagreement with respect to those claims.  Those issues are 
accordingly not within the jurisdiction of the Board and 
therefore they will not be addressed herein.  See 38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 20.200, 20.201 (2002); see 
also Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [a NOD 
initiates appellate review in the VA administrative 
adjudication process]. 


REMAND

After having reviewed the veteran's VA claims folder, and for 
reasons stated below, the Board believes that a remand is 
necessary.

Reasons for remand

Additional medical records

The Board believes that certain medical records, not 
currently associated with the veteran's VA claims folder, may 
be pertinent to the proper adjudication of the veteran's 
claims.  In December 2002, prior to certification of this 
case to the Board, the RO received a VA Form 21-4142 
(Authorization and Consent to Release Information to the 
Department of Veterans Affairs) in which the veteran detailed 
both private and VA sources of treatment for the disorders at 
issue on appeal.  The veteran indicated that he was seen at 
the Marion, Illinois VA Medical Center (VAMC) for depression, 
sleeping problems, heartburn, regurgitation of food and 
bilateral testicular pain, and at private facilities 
identified as Logan Primary Care and Marion Memorial 
Hospital.  Nowhere in the record is it shown that development 
action was taken in response to the veteran's December 2002 
Form 21-4142, although medical records from the VAMC as late 
as February 2003 have been added to the claims folder. 



Medical examinations

The record shows that the veteran was scheduled for a 
genitourinary examination in January 2003, but it appears 
there was a mix-up in the scheduling of this exam at the 
Marion VAMC (originally scheduled at the VAMC in Chicago, but 
the veteran has repeatedly stated that the Marion facility is 
much closer to his residence).  
It does not appear the requested genitourinary examination 
was ever rescheduled.  

In addition, the record shows that the veteran was scheduled 
for a VA mental disorders examination in January 2002, with 
specific instructions from the RO to provide a medical 
opinion addressing whether any diagnosed depression was due 
to the veteran's service-connected disabilities.  However, 
for reasons unknown, this exam was canceled by the Marion 
VAMC.  Based on a review of the evidence in the file, the 
Board finds that an examination is necessary to make a 
decision on this claim.  See  38 C.F.R. § 3.159(c)(4).

The record shows that the veteran has had some problems in 
the past in connection with appearing for scheduled VA 
examinations.  Some of these failures to report were clearly 
his fault, while, as indicated above, it appears VA in other 
instances did not take appropriate steps to correctly set up 
scheduled examinations.  In any event, the veteran is hereby 
advised that his failure to report for any scheduled 
examination may result in his claim being denied.  See 
38 C.F.R. §§ 3.158, 3.655 (2003). 

Secondary service connection for right testicle disorder

As noted in the Introduction, the veteran filed a timely NOD 
in response to a June 2001 rating decision that denied his 
claim of entitlement to service connection on a secondary 
basis for a right testicle disorder.  Where a claimant has 
submitted a timely notice of disagreement with an adverse 
decision and the RO did not subsequently issue a statement of 
the case addressing the issue, the Board should remand the 
issue to the RO for issuance of a statement of the case.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).

The Veterans Claims Assistance Act of 2000

The RO's VCAA notice letter dated October 2001 did not 
specifically notify the veteran of which portion of any 
information or evidence necessary to substantiate his claims 
would be provided by him and which portion would be provided 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) [when VA receives substantially complete application 
for benefits, it has an obligation to notify claimant of any 
information and medical or lay evidence necessary to 
substantiate the claim]; see also Charles v. Principi, 16 
Vet. App. 370, 373-374 (2002).  

The Board additionally observes that since the issuance of 
the Charles decision, the United States Court of Appeals for 
Veterans Claims has repeatedly vacated Board decisions where 
the VCAA notice sent to the claimant failed to specify who 
was responsible for obtaining relevant evidence or 
information.

More recent judicial precedent has further addressed the 
notification requirements of the VCAA.  Specifically, in a 
decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30 day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C. § 5103(b)(1).  
The Federal Circuit found in the PVA case that the 30-day 
period provided in § 3.159(b)(1) to respond to a VCCA duty to 
notify is misleading and detrimental to claimants whose 
claims are prematurely denied short of the statutory one-year 
period provided for response.  Since this case is being 
remanded for additional development, the agency of original 
jurisdiction should take this opportunity to inform the 
veteran that notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA must review the claims file and 
ensure that all notification and 
development action required by the VCAA 
is completed, including providing the 
veteran with written notice of the 
evidence, if any, the veteran is expected 
to provide in support of the claim on 
appeal and the evidence, if any, that VBA 
will obtain for him.

2.  VBA should contact the VAMC in 
Marion, Illinois and request copies of 
all medical reports that facility has in 
its possession pertaining to treatment 
provided to the veteran since February 
2003.  In addition, VBA should contact 
the non-VA health care providers 
identified in the veteran in his November 
2002 VA Form 21-4142, namely Logan 
Primary Care and the Marion Memorial 
Hospital.  VBA should then obtain copies 
of available treatment records and 
associate them with the veteran's VA 
claims folder.

3.  Upon completion of the above 
development, if the evidence of record is 
not sufficient to render an informed 
decision, VBA should schedule the veteran 
for appropriate VA compensation 
examinations to determine the nature and 
extent of impairment caused by his 
service-connected hiatal hernia and left 
spermatocele disabilities and to 
determine the existence, nature and 
etiology of the psychiatric disability 
for which service connection is being 
sought.  The veterans VA claims folder 
should be provided to the examiners for 
review in conjunction with the scheduled 
examinations.  Detailed reasons and bases 
for all diagnoses and opinions reached 
should be provided.  Reports of the 
examinations should be associated with 
the veteran's VA claims folder.

4.  Thereafter, VBA must readjudicate the 
issues on appeal.  A supplemental 
statement of the case should be prepared 
if any benefit sought on appeal remains 
denied.  The veteran and his 
representative should be provided with 
the supplemental statement of the case, 
and an appropriate period of time should 
be allowed for response.

5.  VBA should furnish a (supplemental) 
statement of the case to the veteran and 
his representative addressing the issue 
of entitlement to service connection on 
a secondary basis for the right testicle 
disorder.  The veteran should be 
afforded appropriate opportunity to 
prefect an appeal.

Thereafter, the case should be returned to the Board, if it 
is otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, mandates 
expeditious handling of all cases that have been remanded by 
the Board.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-
38.03.



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


